Frankenthaler, J.
Motion has been withdrawn except as to the sum of $164.54 paid by the Superintendent of Insurance as interest on the company’s holdings at a time when taxes were in arrears. This payment was improper. (See Matter of Lawyers Title & Guaranty Co., 162 Misc. 184.) The claim that the payment was authorized by the Superintendent’s regulations is overruled. The regulations relied upon were issued by the Superintendent only by virtue of the fact that he had taken possession of ohe company *68for purposes of rehabilitation (See Laws of 1933, chap. 745, §§ 3, 4) and did not have the same effect as the regulations promulgated by the Superintendent for all companies under the supervision of the Insurance Department.
The Superintendent, as rehabilitator of the company, could not properly authorize payments to the company which could not otherwise be rightfully made. The motion is granted to the extent that the same has not been withdrawn. Settle order.